Citation Nr: 1030396	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-36 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office 
(RO)
 Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 
1975.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision in which the RO, 
in pertinent part, denied the Veteran's tinnitus claim.  The 
Veteran perfected a timely appeal.  


FINDINGS OF FACT

1.  While in service, the Veteran was exposed to acoustic trauma.

2.  A November 2008 VA examination report and a January 2008 
private audiological examination report reflects the Veteran's 
complaints of tinnitus, and the overall record tends to support a 
finding that the Veteran's current tinnitus is related to 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA's notice 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In light of the Board's favorable decision on the Veteran's 
service-connection claim, the Board finds that all notification 
and development action needed to fairly adjudicate this appeal 
has been accomplished.

II. Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Medical evidence is required 
to prove the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as appropriate, may 
be used to substantiate service incurrence.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which he served, his military records, and all pertinent medical 
and lay evidence.  38 C.F.R. § 3.303(a). 

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt is one that 
exists because an approximate balance of positive and negative 
evidence which does satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of probability 
as distinguished from pure speculation or remote possibility.  38 
C.F.R. § 3.102 (2009).  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Resolving all doubt in the Veteran's favor and in light of the 
law above, the Board finds that service connection for tinnitus 
is warranted.  

In statements and testimony presented throughout the duration of 
the appeal, the Veteran has maintained that his current tinnitus 
was incurred during his active military service and as a result 
of significant noise exposure and has continued since that time.  
In particular, the Veteran stated that he was exposed to acoustic 
trauma from weapon fire.  The Veteran's statements and testimony 
constitute competent evidence.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002).  

Service treatment records show that the Veteran was given 
multiple audiograms because the Veteran was assigned to an area 
involving exposure to a high-intensity noise level.  An August 
1975 service treatment record shows that the Veteran was seen for 
evaluation of severe hearing loss.  The Veteran was told not to 
fire his gun and to avoid further noise exposure.  Thus, given 
the Veteran's statements and the service treatment records, the 
Board finds that the Veteran was exposed to acoustic trauma.  

A November 2008 VA examination report shows that the Veteran 
reported an onset of tinnitus in the Marine Corps.  The Veteran 
denied a specific incident that caused the tinnitus; yet, a 
military ENT note dated in October 1975 showed that the Veteran 
denied experiencing tinnitus.  The examiner opined that given the 
conflicting information, an etiology opinion on tinnitus could 
not be provided without resort to mere speculation.  

A January 2008 private medical statement shows that the Veteran 
reported acoustic trauma from weapons fire and training on the 
bazooka and 106 recoilless rifles.  The Veteran stated that he 
was on the rifle range and trained with several types of weapons 
both in basic training and later in advanced training in Japan.  
He stated that the most noise exposure that he received was from 
weapons fire.  No hearing protection was issued or used while in 
the military.  The clinical audiologist stated that the 
unprotected noise exposure from weapons fire in basic training 
would have the capability of initiating tinnitus after repeated 
exposure.  He opined that it was at least as likely as not that 
noise exposure in the military contributed to the tinnitus.  

In order for the Veteran to prevail, it is only necessary that 
the probative evidence for and against the claim be in relative 
equipoise.  The favorable evidence need not outweigh that which 
is unfavorable for the veteran to be entitled to the benefit of 
the doubt.  To deny the claim would require that the evidence 
preponderate against it.  Alemany v. Brown, 9 Vet. App. 518, 519-
20 (1996).  Here, the favorable evidence outweighs the 
unfavorable as the record shows that the Veteran was exposed to 
acoustic trauma, has been diagnosed with tinnitus, and his 
tinnitus has been related to in-service noise exposure.  

The weight to be attached to relevant evidence is an adjudication 
determination. Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board must assess the weight and credibility to be 
given to the evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 
(1992).  Viewing the evidence objectively, the Board finds that 
the evidence taken as a whole warrants service connection.


ORDER

Entitlement to service connection for tinnitus is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


